Dismissed and Memorandum Opinion filed January 14, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00752-CR

                  DARLEN G. SCHNEXNAIDER, Appellant
                                         V.
                         THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 1
                          Fort Bend County, Texas
                    Trial Court Cause No. 10CCR150286

                 MEMORANDUM                      OPINION


      Appellant Darlen G. Schnexnaider appeals the denial of an application for
writ of habeas corpus.

      On October 1, 2013, this court ordered a hearing to determine why the
reporter’s record had not been filed in this case. On October 18, 2013, the trial
court conducted the hearing, and the record of the hearing was filed in this court on
October 30, 2013. At that time, the trial court found appellant indigent and ordered
preparation of the record.

      On December 2, 2013, appellant’s counsel filed a motion to withdraw as
counsel and a motion to abate the appeal because appellant expressed her desire to
not proceed with the appeal. Appellant, however, refused to “put her desire of
dismissing her appeal in writing.” On December 5, 2013, this court abated the
appeal and ordered the trial court to conduct a hearing to determine whether
appellant desired to prosecute her appeal. On December 19, 2013, the trial court
held a hearing at which appellant failed to appear. The trial court made a finding
on the record that appellant had abandoned her appeal.

      Appellant has not filed a written motion to withdraw the appeal or a written
motion to dismiss the appeal. See Tex. R. App. P. 42.2(a). However, based upon
the trial court’s findings at the hearing that appellant does not want to continue her
appeal, we conclude that good cause exists to suspend the operation of Rule
42.2(a) in this case. See Tex. R. App. P. 2.

      Accordingly, we dismiss the appeal.



                                   PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Wise.
Do Not Publish C Tex. R. App. P. 47.2(b).




                                           2